DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
 
EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by applicant’s representative Mao Wang via phone interview on 08/25/2022.
	The application has been amended as follows:

IN THE CLAIMS:
	1. (Currently Amended) An image capturing device comprising:
	an imager to capture a first image; and
	circuitry configured to
	receive a second image from another image capturer, the second image having an angle of view wider than that of the first image, and
	control a display to display the first image and the second image,
	wherein the circuitry controls the display to display, for a predetermined amount of time, the other one of the first image and the second image,
	and the displaying the second image comprises:
	displaying, on the display, an image of an area of the second image, according to a display range of the second image, and
	moving continuously the display range of the second image throughout the entire second image to display different areas of the second image.

	13. (Currently Amended) A method for controlling display of an image, comprising:
	obtaining a first image and a second image, the second image having an angle of view wider than that of the first image, the second image having been captured by a second image capturing device different from a first image capturing device that has captured the first image; and
	controlling a display to display, for a predetermined amount of time, the other one of the first image and the second image,
	and the displaying the second image comprises:
	displaying an image of an area of the second image on the display according to a display range of the second image, and
	moving continuously the display range of the second image throughout the entire second image to display different areas of the second image.

	14. (Currently Amended) A non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, cause the processors to perform a method for controlling display of an image, the method comprising:
	obtaining a first image and a second image, the second image having an angle of view wider than that of the first image, the second image having been captured by a second image capturing device different from a first image capturing device that has captured the first image; and
	controlling a display to display, for a predetermined amount of time, the other one of the first image and the second image,
	and the displaying the second image comprises:
	displaying an image of an area of the second image on the display according to a display range of the second image, and
	moving continuously the display range of the second image throughout the entire second image to display different areas of the second image.

Allowable Subject Matter
Claims 1 and 5-18 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Kawa et al. [U.S. PG Publication No. 2020/0280669] and Rehn et al. [U.S. PG Publication No. 2013/0265436]) do not disclose, with respect to claim 1, an image capturing device which captures a first image, while receiving a second image from another image capturing device with a wider angle of view than that of the first image, the system then displays either the first or the second image for a predetermined amount of time, followed by automatically displaying the other of the first or second image, wherein display of the second image comprises an area  according to a display range and continuously moving the display range of the second image throughout the entire display of the second image as per claimed. Rather, the prior art fails to specify the display of one of either of the images for a predetermined time and subsequently display the other such that when the second image is being displayed the display range is to be continuously moving through the entirety of the second image. The same reasoning applies to claims 13 and 14 mutatis mutandis. Accordingly, claims 1 and 5-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483